Citation Nr: 0730926	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  00-12 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the claim in September 2003 
and February 2005.  

The veteran's March 2003 motion to advance his case on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

A disorder of the back, including degenerative arthritis is 
shown to be related to service.


CONCLUSION OF LAW

A back disorder, including degenerative arthritis, was 
incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In April 2005, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including any evidence in his possession.  He 
was also informed as to the type of evidence which would 
support his claim.  The letter did not list pertinent issues, 
but the veteran demonstrated actual knowledge in an April 
2005 statement that he assumed the VCAA letter was in regards 
to his claim for a back disorder, among other issues.  The 
April 2005 letter advised the veteran of each notice element 
required by 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a).  In August 2006, VA provided the veteran with 
notice regarding the effective date and disability 
evaluations available, should service connection be 
established.

Complete notice was provided prior to the final adjudication 
of the claim in the June 2007 supplemental statement of the 
case, which contained the complete text of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
provided met both the law and the spirit of VCAA.  The timing 
of notice did not affect the essential fairness of the 
adjudication or prejudice the veteran, since the veteran 
demonstrated actual knowledge of what was required and since 
he stated in March 2006 that all evidence had been submitted.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The Board notes that VA was unable to 
obtain the veteran's service records as they were apparently 
destroyed in the 1973 National Personnel Record Center fire 
in St. Louis, Missouri.  Under such circumstances, VA has a 
heightened obligation to assist the veteran in developing his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA has 
made reasonable attempts to obtain service medical records, 
service personnel records, and morning reports for the 
veteran's unit.  The veteran's VA clinical records are 
associated with the claims file.  VA examinations were 
conducted.  VA afforded the veteran an opportunity to submit 
and identify relevant evidence.  The heightened duty to 
assist is met.



The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection for a Back Disorder
The veteran essentially claims that he was inducted into 
service with short leg syndrome.  He reports that his back 
was in good shape until, during his service, he walked most 
places in Army boots.  Since leaving the Army, he claims that 
he has not had a day when his back did not hurt.  In a 
statement dated in May 1999, the veteran reports he received 
treatment in England for his back at the same time he 
received treatment for malaria.

In a statement of June 2000, the veteran provided additional 
information regarding his back claim.  He stated that his 
back trouble started after he was discharged.  He claims that 
he treated himself by lying on the floor for extended periods 
but that this did not work.  He also reported treatment from 
Dr. Huddleston for 52 years.   He expressed his belief that 
his back trouble started after his service in WWII and that 
he should not have been inducted with one leg shorter than 
the other.  He feels that this [and the stresses of service] 
had a detrimental effect on his back.  Other statements made 
by the veteran which are of record indicate his belief that 
his short leg syndrome, combined with the rigors of service, 
resulted in his current back disability.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

As the veteran's service records have apparently been 
destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt rule and to explain 
its decision.  O'Hare, supra.  No presumption, either in 
favor of the claimant or against VA, arises when there are 
lost or missing service records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005).  

The veteran has a current disability.  A private provider in 
June 1999 and a January 2004 VA examiner both diagnosed 
lumbar spine degenerative disc disease, interdiskal disease, 
and spondylolisthesis.  

The veteran reports that he sought treatment for his back by 
his private doctor for over 50 years.  In support of his 
claim he submitted a statement from Dr. Huddleston dated in 
June 1999 who related that he had seen the veteran almost 50 
years prior for early degenerative disc in his back.  
Following examination at that time, the diagnosis was 
degenerative disc disease, multiple [discs] and degenerative 
spondylolisthesis at L4-5.  Dr. Huddleson does not relate 
either diagnosis to service nor does he relate the veteran's 
back disability to short leg syndrome.  

The claim was remanded in an attempt to obtain treatment 
records from Dr. Huddleston during the time period that he 
and the veteran have described.  In a 


statement of April 2005, the veteran indicated that Dr. 
Huddleston is retired and elderly, and does not have any 
medical records related to the veteran covering treatment in 
1949.  He feels there is no need to contact him again.  

VA provided a comprehensive examination of the veteran 
January 2004.  He reported the onset of his back pain as 1945 
as the result of progressive onset with no acute etiology 
except participation in combat.  Following examination, the 
diagnoses included lumbar spine degenerative disk disease, 
interdiscal disease and spondylolisthesis at lumber vertebrae 
4-5, Grade I.  The examiner opined that the back disorder was 
not attributable to the shortening of the veteran's leg.  He 
also stated that the veteran does have a natural progression 
of spine disease during the course of his lifetime.  

As noted above, the veteran has indicated that he has 
experienced back pain since discharge from service.  He has 
reported that it began after discharge.  He is qualified to 
testify as to symptoms such as back pain in service or 
shortly after discharge, but he does not have the medical 
expertise to relate those symptoms to a current back 
disorder.  Barr, supra, and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no medical evidence linking the veteran's current 
back disorder to any in-service incurrence.  Without such 
evidence, service connection cannot be granted.  Caluza, 
supra.  However the Board finds that service connection is 
warranted for the following reasons: the veteran is competent 
to relate his history of back-related symptoms immediately 
following his discharge from service; and Dr. Huddleston 
reported evidence of early degenerative disc in his back and 
degenerative spondylolisthesis at L4-5 as of sometime in the 
late 1940s; and VA examination confirms these diagnoses.  
This evidence, when viewed in the light most favorable to the 
veteran who's service medical records were destroyed though 
no fault of his,  


is at least evenly balanced and tends to show continuity of 
symptomatology immediately after discharge, a discharge made 
not long after service discharge, and current evidence of the 
same medical condition.  


ORDER

The claim for service connection for a back disorder is 
granted.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


